


117 HR 2609 IH: To amend title 10, United States Code, to make permanent the requirement for an annual report on the material readiness of Navy ships, and for other purposes.
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2609
IN THE HOUSE OF REPRESENTATIVES

April 15, 2021
Mr. Wittman (for himself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To amend title 10, United States Code, to make permanent the requirement for an annual report on the material readiness of Navy ships, and for other purposes.


1.Annual report on material readiness of Navy shipsSection 8674(d) of title 10, United States Code is amended— (1)in paragraph (1)—
(A)by striking submit to the inserting provide to the; (B)by inserting a briefing and submit to such committees after congressional defense committees; and
(C)by striking setting forth and inserting regarding;  (2)in paragraph (2)—
(A)by striking in an unclassified form that is releasable to the public without further redaction. and inserting in—; and (B)by adding at the end the following new subparagraphs:

(A)a classified form that shall be available only to the congressional defense committees; and (B)an unclassified form that is releasable to the public without further redaction; and
(3)by striking paragraph (3).  